
	
		II
		111th CONGRESS
		1st Session
		S. 2490
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  suspension of duty on certain machine tools for working wire of iron or
		  steel.
	
	
		1.Certain machine tools for working wire of
			 iron or steel
			(a)In generalHeading 9902.84.83 of the Harmonized Tariff
			 Schedule of the United States (relating to certain machine tools for working
			 wire of iron or steel) is amended—
				(1)by striking the article description and
			 inserting the following: Machine tools for working wire of iron or
			 steel, numerically controlled, the foregoing certified for use in production of
			 radial tires designed for off-the-highway use and for use on a rim measuring
			 63.5 cm or more in diameter (provided for in subheading 4011.20.10, 4011.61.00,
			 4011.63.00, 4011.69.00, 4011.92.00, 4011.94.40, or 4011.99.45), and parts
			 thereof (provided for in subheading 8463.30.00 or 8466.94.85);
			 and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
